DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over SALMINEN et al. (US 20160369621 A1) in view of Macdonald et al. (US 6732052 B2) and Pena et al. (US 20130127900 A1).
Regarding claim 1, SALMINEN discloses a system for drilling a subterranean wellbore (Fig. 1), comprising: a drilling assembly comprising a drill string (4) and a drill bit (8); a sensor on the drill string (para. 0025, 0030); and a control unit (15) comprising a processor and a non-transitory memory device (para. 0022), the control unit operatively coupled to the drilling assembly to receive at least one performance parameter from the sensor on the drill string and to provide a control signal to adjust at least one drilling operating parameter of at least one of the drill string or the drill bit (para. 0048), wherein the memory device stores an algorithm (Figs. 2, 12; para. 0021) that, when executed by the processor, causes the control unit to: compare the at least 
	SALMINEN does not mention explicitly: said system comprising a sensor on the drill bit; wherein said performance attribute values include: a health performance value, a quality performance value, a speed performance value, and an efficiency performance value.

	It would have been obvious to one of ordinary skill in the art to incorporate Macdonald’s sensor on the drill bit unit into the invention of SALMINEN to arrive at the claimed invention in order to provide direct measurements of, e.g., surface processes, compute parameters of interest that relate to the condition or health of the BHA components, etc., and in response thereto determines the desired drilling 
parameters (Macdonald, col. 5, line 65 – col. 6, line 8). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Pena discloses a system and method for evaluating drilling performance during drilling operation (para. 0004, 0058; Fig. 6), comprising: determine one or more performance attribute values, wherein said performance attribute values include: a health performance value (para. 0051: “ .. the calculated drilling efficiency indicates the outset of a drilling issue, … The issue may otherwise be mechanical, as indicated in block 156, identified reactively or predictively by mechanical health monitoring systems. … To that end, a computerized system may be used to trigger supply-chain processes for replenishing spares, tools, consumables, and the like”; as such, the calculated drilling efficiency includes a “a health performance value”; also see para. 0040: “ … such as mechanical specific energy (MSE) 126. …”), a quality performance value (para. 0057: “By continually analyzing energy consumption in this way and making appropriate adjustments to drilling parameters, the method 184 may extend the life of the drill bit, improve well bore quality, …”; as such, the calculated energy consumption is related to bore quality thus reads on “a quality performance value”), a speed performance value 
It would have been obvious to one of ordinary skill in the art to incorporate Pena’s teaching of performance attribute values, including a health performance value, a quality performance value, a speed performance value, and an efficiency performance value, into the combination of SALMINEN and Macdonald to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. Doing so would provide a comprehensive interface for evaluating various drilling parameter values and drilling performance values in real time to identify the outset of drilling issues and determine appropriate mitigation strategies (Pena, para. 0005, 0024, 0030: “Each of these drilling parameters, as discussed in detail below, may be interrelated, affecting each additional parameter as well as performance and specific energy of the drilling rig 10.  When the drilling rig 10 encounters issues that are geo-mechanical, lithological, or related to energy consumption, the parameter values and performance value may be utilized to determine effective mitigation strategies, improving performance and energy utilization of the drilling rig 10”). 
	Regarding claim 2, SALMINEN discloses: wherein the control unit further comprises a display (para. 0048), and wherein the algorithm further causes the control 
	Regarding claim 3, SALMINEN discloses: wherein the algorithm causes the control unit to adjust at least one drilling operating parameter comprises causing the control unit to automatically adjust the at least one drilling operating parameter such that the performance attribute value is within the target performance attribute range (para. 0049. Note, the instant claim does not require the control unit itself to physically perform compensating operations of necessary drilling components thus adjust the at least one drilling operating parameter).
	Regarding claim 4, SALMINEN discloses: wherein: the algorithm causes the control unit to compare the at least one measured performance parameter to at least one target performance comprises causing the control unit to compare a plurality of measured performance parameters to a plurality of target performance parameters (para. 0033, 0043-0047); and the algorithm causes the control unit to determine a performance attribute value comprises causing the control unit to determine the performance attribute value by calculating a weighted average difference between the plurality of measured performance parameters to the plurality of target performance parameters (para. 0043-0047) and normalizing the weighted average difference on a scale of 0 to 100 (Fig. 6E).  
	SALMINEN does not mention explicitly: said performance attribute values include: a health performance value, a quality performance value, a speed performance 
	Regarding claim 5, the combination of SALMINEN, Macdonald and Pena renders the claimed invention obvious (see discussion for claims 1 and 2 above; also see Pena, Figs. 6 and 9).
Regarding claim 6, SALMINEN teaches the claimed invention (see discussion for claim 4 above) except: the performance attribute values including: a health performance value, a quality performance value, a speed performance value, and an efficiency performance value..
However, as discussed for claim 1 above, Pena teaches the features in question. As such, the combination of SALMINEN, Macdonald and Pena renders the claimed invention obvious.
	Regarding claims 8 and 9, SALMINEN discloses: wherein displaying the performance attribute value on the graphical user interface comprises displaying the performance attribute value on the graphical user interface comprising at least one of a graphical representation and a numerical representation of the at least one measured performance parameter (Fig. 7; para. 0048); wherein displaying the performance attribute value on the graphical user interface comprises displaying the performance attribute value on a graphical user interface comprising a graphical representation of the at least one measured performance parameter compared to the at least one target performance parameter (Fig. 7; para. 0048).  
	SALMINEN does not but Pena teaches: displaying each of the health performance value, the quality performance value, the speed performance value, and 
It would have been obvious to one of ordinary skill in the art to incorporate Pena’s teaching of displaying the respective value on the graphical user interface into the combination of SALMINEN and Macdonald to arrive the claimed invention. Doing so would provide a comprehensive interface for evaluating various drilling parameter values and drilling performance values in real time to identify the outset of drilling issues and determine appropriate mitigation strategies (Pena, para. 0005, 0024, 0030). 
	Regarding claims 10, SALMINEN discloses: wherein displaying the performance attribute value on the graphical user interface comprises displaying the performance attribute value on a multi-dimensional map (Fig. 7 shows two-dimensional maps of various parameters) of the drilling operation illustrating a location (e.g., defined by the “Block Positon”) of the at least one component along a drilling path of the drilling operation when the at least one measured performance parameter of the at least one component was received (para. 0030).  
	SALMINEN does not mention explicitly: said performance attribute values include: a health performance value, a quality performance value, a speed performance value, and an efficiency performance value. However, as discussed for claim 1 above, the combination of SALMINEN and Pena renders the feature in question obvious.
	Regarding claim 11, SALMINEN discloses: wherein the performance attribute value is indicative of an acceptable or unacceptable standard of performance of the drilling operation (para. 0005, 0048).

Macdonald discloses a system and method for improving drilling operations, comprising: determine a performance attribute value based on real-time measurement of drilling operating parameters, determine whether the performance attribute value is within a target performance attribute value range, and adjust at least one drilling operating parameter responsive to a determination that the performance attribute value is not within the target performance attribute value range, wherein the performance attribute value further comprising color coding the performance attribute value to indicate whether the performance attribute value is an acceptable or unacceptable value (col. 2, lines 21-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Macdonald’s teaching of color coding the performance attribute value into the SALMINEN system/method to arrive the claimed invention, in order to assist an operator in visual identification of different performance attribute values thus, based on this information, and using his own experience, the operator can then modify the relevant control parameters to avoid or resolve a drilling problem (Macdonald, col. 2, lines 21-34). 
The combination of SALMINEN and Macdonald does not mention explicitly: said performance attribute values include: a health performance value, a quality performance value, a speed performance value, and an efficiency performance value, and each of 
However, as discussed for claim 1 above, Pena teaches performance attribute values including: a health performance value, a quality performance value, a speed performance value, and an efficiency performance value, Pena further teaches: each of these performance attribute values is assessed whether the respective value is an acceptable or unacceptable value (see e.g., Figs. 6 and 9, and the related text). As such the combination of SALMINEN, Macdonald and Pena renders the claimed invention obvious.
Regarding claim 12, SALMINEN discloses: said system further comprising displaying a suggestion to adjust at least one drilling operating parameter of the drilling system on the graphical user interface (para. 0048).  
Regarding claim 13, the combination of SALMINEN, Macdonald and Pena renders the claimed invention obvious (see discussion for claims 1, 2, 7 and 11 above).
	Regarding claim 14, SALMINEN discloses: wherein comparing the at least one measured performance parameter to the at least one target performance parameter comprises comparing the at least one measured performance parameter to at least one target performance range having an upper bound and a lower bound (Figs. 3A and 3B).  
Regarding claim 15, the combination of SALMINEN, Macdonald and Pena renders the claimed invention obvious (see discussion for claims 1, 2, 11 and 12 above).

However, as discussed for claim 11 above, Pena teaches the features in question. As such, the combination of SALMINEN, Macdonald and Pena renders the claimed invention obvious.
Regarding claim 17, SALMINEN discloses: wherein adjusting the at least one drilling operating parameter comprises adjusting at least one of weight-on-bit, torque, rotational speed of a drilling assembly, rate of penetration of the drilling assembly, aggressiveness of a drill bit, and differential pressure (para. 0048).  
Regarding claim 18, SALMINEN discloses: wherein adjusting at least one drilling operating parameter comprises adjusting at least one of weight-on-bit, torque, rotational speed of a drilling assembly, rate of penetration of the drilling assembly, aggressiveness of a drill bit, differential pressure, a drill bit design parameter, and a drill string design parameter (para. 0048).  
Regarding claim 19, SALMINEN discloses: wherein adjusting at least one drilling operating parameter comprises adjusting at least one of weight-on-bit, torque, rotational speed of a drilling assembly, rate of penetration of the drilling assembly, aggressiveness of a drill bit, differential pressure, a design of the drilling assembly, an orientation of a drill bit face, and drilling methodology (para. 0048).  

Regarding claim 21, SALMINEN does not but Pena teaches: said system for evaluating drilling performance comprises a performance assessment algorithm wherein the algorithm causes a control unit to further determine a cumulative value (e.g., the energy consumption throughout drilling operations) representing a measure of an overall quality of a drilling operation (para. 0025), the cumulative value being determined based on each of the health performance value, the quality performance value, the speed performance value, and the efficiency performance value (para. 0025, 0032, 0040, 0051 and 0057).
It would have been obvious to one of ordinary skill in the art to incorporate Pena’s teaching of performance assessment algorithm into the combination of SALMINEN and Macdonald to arrive the claimed invention. Doing so would provide a comprehensive interface for evaluating various drilling parameter values and drilling performance values in real time to identify the outset of drilling issues and determine appropriate mitigation strategies (Pena, para. 0005, 0024, 0030).

Response to Arguments
4.	Applicant's arguments received 07/13/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Contact Information
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.S/Examiner, Art Unit 2862              

/TOAN M LE/Primary Examiner, Art Unit 2864